Corrected cancellation order of respondent State Liquor Authority dated July 5, 1972, unanimously modified, oh the law and as a matter of discretion, to reduce the sanction to bond forfeiture of $500 and suspension for 30 days to begin at expiration of the stay granted herein, and otherwise confirmed, without costs and without disbursements. We agree with and confirm respondent’s findings. However, we find that cancellation is an unduly harsh penalty for the infraction proved. While petitioner was engaged in an illegal activity, it is clear that it was under the impression that it had successfully avoided the law. When petitioner realized that its activity violated the law, it immediately desisted. Under the circumstances we conclude that the suspension provided for is an appropriate sanction. Concur — Nunez, J. P., Murphy, McNally, Steuer and Capozzoli, JJ.